Exhibit 10.1

 

EXECUTION

 

AMENDMENT NO. 3 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 3, dated as of December 27, 2013 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Corp. (the
“Seller”) PennyMac Mortgage Investment Trust and PennyMac Operating Partnership,
L.P. (each, a “Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (as amended by
Amendment No. 1, dated as of August 29, 2013 and Amendment No. 2, dated as of
October 1, 2013, the “Existing Repurchase Agreement”; as further amended by this
Amendment, the “Repurchase Agreement”) and the related Pricing Side Letter,
dated as of June 1, 2013 (as amended from time to time, the “Pricing Side
Letter”).  The Guarantors are parties to that certain Guaranty (the “Guaranty”),
dated as of November 2, 2010, as the same may be further amended from time to
time, by the Guarantors in favor of Buyer.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement and Guaranty, as applicable.

 

The Buyer and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement.  As a
condition precedent to amending the Existing Repurchase Agreement, the Buyer has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.         Definitions.  Section 2 of the Existing Repurchase Agreement
is hereby amended by deleting the definition of “Maximum Combined Aggregate
Purchase Price” in its entirety and replacing it with the following:

 

“Maximum Combined Aggregate Purchase Price” means SIX HUNDRED MILLION DOLLARS
($600,000,000) minus the excess, if any, of (a) the Maximum Committed Purchase
Price, as such term is defined in the NPL Facility, under the NPL Facility over
(b) TWO HUNDRED FORTY-FIVE MILLION DOLLARS ($245,000,000).

 

SECTION 2.         Program Fees.

 

2.1          Commitment Fee.  Notwithstanding anything to the contrary, Seller
shall pay to Buyer the Commitment Fee calculated based upon the definition of
Maximum Combined Aggregate Purchase Price without giving effect to the amendment
herein.

 

1

--------------------------------------------------------------------------------


 

2.2          Non-Utilization Fee. For the avoidance of doubt, Seller shall pay
to Buyer the Non-Utilization Fee calculated based upon the definition of Maximum
Combined Aggregate Purchase Price as amended herein, unless amended by
subsequent amendment.

 

SECTION 3.         Conditions Precedent.  This Amendment shall become effective
as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

3.1          Delivered Documents.  On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Seller and the Guarantors; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 4.         Representations and Warranties.  Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred or is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

 

SECTION 5.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment.

 

SECTION 6.         Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 7.         Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 8.        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.         Reaffirmation of Guaranty.  The Guarantors hereby ratify and
affirm all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledge and agree that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Corp., as Seller

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Guarantor

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 3 to Amended and Restated Master Repurchase
Agreement

 

--------------------------------------------------------------------------------